Per Curiam.

The affidavit of Post, the correspondent of the house in England, is not positive. He does not swear that he believes any thing due to the plaintiff.—
These affidavits are insufficient, and the defendant must be discharged on filing common bail. As to receiving counter affidavits in such cases, the practice was settled in the case of Clason v. Lyde, in April term, 1801, where the court decided, that a judge at his chambers might, in his discretion, admit or refuse counter affidavits, according to circumstances. Where the plaintiff swears positively to a debt, it would be improper to receive them.
Rule granted.